Citation Nr: 0301972	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-03 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for benign prostatic 
hypertrophy (claimed as prostate cancer) as a result of 
exposure to herbicides.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of 
hypothermia.

6.  Entitlement to service connection for a gallbladder 
disorder.

7.  Entitlement to service connection for laryngeal nerve 
damage (claimed as larynx cancer) as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946 and from September 1948 to February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision that denied service 
connection for heart disease, hypertension, benign prostatic 
hypertrophy (claimed as prostate cancer) as a result of 
exposure to herbicides, tinnitus, residuals of hypothermia, 
disorder of the gallbladder, and laryngeal nerve damage 
(claimed as larynx cancer) as a result of exposure to 
herbicides.  

The RO reopened an earlier denial of service connection for a 
heart condition based on submission of new and material 
evidence.  The Board agrees with that approach and has 
reviewed the issue of service connection for heart disease on 
a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001). 


FINDINGS OF FACT

1.  The veteran's current organic heart disease and 
hypertension began during his active duty.

2.  The veteran's benign prostatic hypertrophy began years 
after service and was not caused by any incident of service; 
he does not have prostate cancer.

3.  Claimed tinnitus is not shown before or after service.

4.  Claimed residuals of hypothermia are not shown.

5.  A gallbladder disorder began years after service and was 
not caused by any incident of service.

6.  The veteran's laryngeal nerve damage began years after 
service and was not caused by any incident of service; he 
does not have larynx cancer.


CONCLUSIONS OF LAW

1.  Heart disease and hypertension were incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Benign prostatic hypertrophy (claimed as prostate cancer) 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Claimed tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

4.  Claimed residuals of hypothermia were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

5.  A gallbladder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

6.  Laryngeal nerve damage (claimed as larynx cancer) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from January 
1945 to April 1946 and from September 1948 to February 1971.  
He had service in Vietnam from November 1965 to November 
1966.  From April 1946 to September 1948, he was in the 
Enlisted Reserve Corps (ERC), which is not active duty. 

Service medical records show that the veteran was seen in 
December 1945 for precordial pain, but no disease was found, 
and the condition improved.  In January 1949, he reported 
pain over the precordium and substernally since the previous 
night with a history of similar episodes during the past 
year.  He was seen for chest pain in April 1952, but no 
disease was found.  Sinus bradycardia was noted in January 
1953; but the EKG was normal.  He had tonsillitis in December 
1953.  On complaints of precordial pressure, dyspnea, and 
sensation of impending death, he was seen to rule out a 
myocardial infarction; examination showed his heart to be OK, 
and the EKG was normal.  In February 1957, upon complaining 
of a 10-year history of squeezing and tightness in the chest, 
he reported that he had once been told that he had heart 
trouble; however, blood pressure was 140/80 and 2 EKGs were 
within normal limits.  The diagnosis was moderate chronic 
anxiety reaction, manifested by hyperventilation, 
constipation, abdominal bloating, and pyrosis.  A February 
1957 gall bladder series for complaints of indigestion was 
normal.  Also, the heart was not enlarged.  In November 1958, 
he complained of frequent precordial pain and stated that he 
had been told that he had some sort of heart condition; he 
requested an evaluation of gastric and cardiac conditions.

On annual examination in November 1960, a complaint of chest 
pressure reportedly was felt to be most likely due to mild 
esophagitis, and it was noted that claimed hypotension in 
1947 had not been treated since.  An EKG was within normal 
limits.  The prostate was also normal.

On a March 1961 examination, it was noted that the veteran 
had experienced chest pain in 1947, that is while in the ERC 
(not a period of active duty), which was attributed to cold 
exposure.  On an annual medical history report, the veteran 
gave a history of indigestion, stomach, liver or intestinal 
trouble, shortness of breath, and chest pain or pressure.  He 
dated some symptoms back to 1947, attributed them to extreme 
exertion in extensively cold temperatures, and said there had 
been no trouble since then.  An October 1961 EKG noted sinus 
bradycardia but the test was normal.  His prostate was 
normal.    

On annual examination in November 1963, he reported 
palpitation or pounding heart, high or low blood pressure, 
and indigestion.  

A September 1965 EKG showed no significant abnormalities. In 
August 1966, pain over the bladder area was diagnosed as 
cystitis.  September 1966 reports of burning on urination 
were diagnosed as inguinal hernia and prostatitis.  

On a September 1969 medical history report, he mentioned 
indigestion.  He also noted a history of cold injury 
approximately in 1947 with complaints of paresthesias in the 
extremities; but there were no residuals.  He had complained 
of chest pains on several occasions, but several EKGs had 
been within normal limits.  

A September 1969 cholecystogram was normal; the gall bladder 
was well visualized without evidence of gallstones.  The only 
problems found were defective vision and a congenital 
intestinal rotation.  In June 1970, he was seen for chest 
pain and to rule out myocardial infarction; blood pressure 
readings included 172/110, 160/88, and 130/90; it was noted 
that his past history was unremarkable for cardiovascular 
problems and a recent EKG had been normal.  One record notes 
paroxysmal tachycardia.  A clinical record cover sheet 
provided a diagnosis of chest pains, etiology undetermined.  
A July 1970 EKG was within normal limits, and blood pressure 
was 126/88.  September 1970 X-rays of the chest showed no 
active cardiac diseases.  Angina was reported in December 
1970.  

On his January 1971 retirement medical history report, he 
complained of palpitation or pounding heart, high or low 
blood pressure, chest pain or pressure, shortness of breath, 
frequent indigestion and stomach, liver, or intestinal 
trouble.  On the retirement physical examination, his blood 
pressure was 122/64.  No pertinent abnormalities were found.  
Two audiometer tests were conducted, with no significant 
findings.  The veteran was released from active duty in 
February 1971.

On VA examination in April 1971, the veteran reported 
difficulty swallowing, shortness of breath, and chest 
soreness and tightness.  He had a normal sinus rhythm and no 
murmurs or apparent enlargement; the heart was deemed normal.  
The respiratory system was normal.  Blood pressure was 
126/90.  The doctor said that chest pain was most likely 
intercostal neuralgia; no cardiac pathology was found.

In May 1971, the veteran complained of sudden onset of fairly 
severe chest pain; treatment records note a previous episode 
of somewhat similar type, but it was noted that heart disease 
had never been found.  After being seen in the doctor's 
office, he was hospitalized for a couple of days in May 1971, 
with a provisional diagnosis of myositis versus angina.  
Progress notes show that he had no signs or cardiographic 
evidence of heart disease, and blood pressure was stable; 
enzyme studies were within normal limits, and cardiograms 
were performed.  An EKG showed sinus bradycardia and was 
reported to be within normal limits.  Heart size was normal 
on X-ray.  Final diagnoses were myositis of the anterior 
chest muscles and hyperventilation syndrome with marked 
anxiety.

Borderline cardiomegaly was noted in August 1973.  

In 1979, the veteran underwent a cholecystectomy.  He was 
treated for post-cholecystectomy chest pain, shortness of 
breath, right arm pain, and low back pain in June 1982.  He 
complained of right lower quadrant pain in November 1983; the 
etiology was questionable, but the prostate was normal.  He 
was seen at an Army health clinic in January 1986 for right 
lower abdominal quadrant pain, with an assessment of 
diverticulitis on barium enema and questionable prostatitis.  
In August 1986, he presented with a several-month history of 
progressive lower urinary obstructive symptoms that were 
diagnosed as benign prostatic hypertrophy (BPH) and 
prostatitis.  In September 1986, the diagnosis was 
progressive BPH.  At this time, it was also noted that he 
gave a history of heart disease diagnosed in service.  He 
underwent a transurethral resection of the prostate in 
October 1986, due to BPH with obstructive uropathy; there 
were no findings of prostate cancer.

Medical records from a private facility between February 1987 
and October 1992 pertain to treatment for myocardial ischemia 
and arteriosclerotic heart disease.  

June 1988 examination of the colon was negative, and the 
stomach showed signs of prior ulcer scarring.  

Private medical records show treatment for myocardial 
ischemia and tachycardia since August 1990.

A private doctor, Dr. A.B. Gregory, wrote in February 1992 
that the veteran was totally and permanently disabled due to 
myocardial ischemia and arteriosclerotic heart disease.  

According to a May 1992 private consultation report, the 
veteran had a 4-year history of exertional angina.  A 
catheterization showed coronary artery disease.  The veteran 
gave a history of prostate "cancer" with a prostatectomy in 
1986, and a history of hypertension.  A May 1992 thyroid scan 
showed multinodular goiter of the left lobe of the thyroid; 
at this stage, a malignancy was not being excluded with 
certainty.  In June 1992, he underwent revascularization; 
significant left main artery occlusion was noted.  

A private doctor, Dr. William D. Smith, Jr., wrote in July 
1992 that he had been treating the veteran for coronary 
artery disease since 1992.

An April 1993 CT scan of the neck showed enlarged thyroid due 
to multinodular goiter.  In May 1993, he underwent a 
lobectomy and isthectomy for an enlarged left lobe of the 
thyroid at a private hospital.  The final diagnosis was 
colloid goiter.  After the surgery, he had left vocal cord 
paralysis and hoarseness.  He required a breathing machine 
for breathing difficulties due to the surgery residuals.  

On sleep apnea testing in March 1994, the impression was of 
obstructive airway disease with snoring and scoreable apnea, 
confounded by chronic obstructive pulmonary disease and 
apparent vocal cord dysfunction.  

Progress notes from a private doctor, Dr. David R. Dugas, 
from September 1994 examined the veteran one year status post 
subtotal thyroidectomy; he found persistent total left vocal 
cord paralysis with evidence of nerve involvement.

In December 1994, a friend stated that he saw the veteran at 
a VA hospital in 1971.  The friend said that the veteran had 
told him, without a great amount of detail, that he was being 
seen for chest pains, shortness of breath, and heart 
problems.  

A private doctor, Dr. David R. Dugas, wrote in February 1995 
that the veteran was status post coronary artery bypass graft 
2 years earlier.  Dr. Smith wrote in April 1995 that he had 
been treating the veteran for coronary artery disease since 
1992; he also remarked that the veteran could have possibly 
had sub-optimal mental capacity.  Medical records in May 1995 
note diagnoses of systolic hypertension and heart disease.

The veteran filed a claim in May 2000 for service connection 
for prostate cancer (with claimed onset in 1978), a heart 
condition (1971), hypertension (1966), tinnitus (1966), 
hypothermia (1952), gall bladder problems (1979), and larynx 
cancer (1993). 

According to a July 2000 letter from Dr. Smith, the veteran 
provided a history of prostate cancer and throat cancer; on 
review of documents regarding Agent Orange provided by the 
veteran, Dr. Smith indicated that if the veteran's statements 
(that is, regarding a history of prostate cancer and throat 
cancer) were factual, then it was at least as possible that 
his disease processes could be related to Agent Orange.  

A private doctor, Dr. J.P. Burge, wrote in March 2002 that he 
had treated the veteran starting in August 1979 for abdominal 
pain with findings of cholelithiasis (gallstones), with a 
cholecystectomy the following month.

In August 2002 argument, the veteran's representative 
contended that cardiovascular problems were not fully 
evaluated during service and that current conditions 
developed during his many years of active service.  The 
representative conceded that that there is no diagnosis of 
either prostate or laryngeal cancer.  The representative also 
conceded that there is no evidence of current residuals of 
hypothermia.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained, and further VA examinations are not necessary to 
decide the claims.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If a veteran had active service for 90 days or more, service 
connection will be rebuttably presumed for certain chronic 
diseases, such as organic heart disease, hypertension, 
calculi of the gallbladder, and cancer which become manifest 
to a compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With regard to service connection for heart disease and 
hypertension, the service medical records from the veteran's 
lengthy active duty (1945-1946 and 1948-1971) show that he 
had multiple complaints and evaluations of possible heart 
disease (including just before his 1971 service retirement), 
but organic heart disease was never medically confirmed 
during this time.  Most often, chest complaints were 
medically attributed to musculoskeletal or nervous problems.  
There were several elevated blood pressure readings (i.e., at 
or above 140/90) during active duty, although essential 
hyperension was no diagnosed during this time.  Similarly, 
within the year after release from active duty, the veteran 
had chest complaints and was evaluated for possible heart 
disease, but a 1971 VA examination and 1971 private 
hospitalization found no organic heart disease.  However, 
later, organic heart disease were medically found.  There was 
a finding of borderline cardiomegaly in 1973.  There were 
later findings of arteriosclerotic heart disease and 
hypertension, and the medical records dated to 2002 show 
extensive treatment for organic cardiovascular disease.

While there were only a few positive physical findings of an 
organic cardiovascular disorder during service and shortly 
thereafter (compared to many subjective complaints during 
this time), organic cardiovascular disease was eventually 
found.  By one view of the evidence, the first signs of 
organic cardiovascular disease appeared during the veteran's 
lengthy period of active service, even if the condition was 
not verified until later, and the condition diagnosed after 
service had its onset in service.  38 C.F.R. § 3.303(d).  
Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board holds that the veteran's organic heart 
disease and hypertension began during active duty.  These 
conditions were incurred in service, and thus service 
connection is warranted.

With regard to benign prostatic hypertrophy (BPH), which the 
veteran claims is prostate cancer, there is no evidence in 
the service records of such condition.  Many years after 
service, in 1986, the veteran underwent a transurethral 
resection of the prostate because of BPH with obstruction.  
The medical evidence does not suggest this condition is 
related to service.  In the case of a Vietnam veteran, such 
as the appellant, service connection for prostate cancer will 
be presumed based on herbicide (e.g., Agent Orange) exposure 
in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  While the veteran refers to his prostate condition 
as "cancer," the medical records indicate he has never had 
prostate cancer, and thus the Agent Orange law on presumptive 
service connection does not apply.  The weight of the 
credible evidence demonstrates that BPH began years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against this claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

With regard to laryngeal nerve damage, claimed as larynx 
cancer, there is no indication of any chronic throat or 
larynx condition during service.  In 1993, many years after 
service, the veteran was found to have an enlarged thyroid 
due to a goiter, and a thyroidectomy was performed.  The 1993 
thyroidectomy apparently caused vocal cord and nerve damage.  
This condition is not shown to be related to service.  In the 
case of a Vietnam veteran, such as the appellant, service 
connection for larynx cancer will be presumed based on 
herbicide (e.g., Agent Orange) exposure in Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  While 
the veteran refers to his throat condition as "cancer," the 
medical records indicate it does not involve cancer, and thus 
the Agent Orange law on presumptive service connection does 
not apply.  The weight of the credible evidence demonstrates 
that a larynx condition began years after service and was not 
caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against this claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The veteran also claims service connection for tinnitus.  One 
requirement for service connection is competent medical 
evidence of the existence of a claimed disability.  Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The service and post-
service medical records do not show tinnitus, and thus there 
is no disability for which service connection might be 
granted.  The claimed condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against this claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

The veteran also seeks service connection for residuals of 
hypothermia.  Even assuming he had an episode of hypothermia 
in service, none of the medical evidence suggests the current 
existence of a residual disability.  In the absence of 
competent medical evidence of the existence of this claimed 
condition, service connection is not warranted.  Degmetich, 
supra.  As the preponderance of the evidence is against this 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Gallstones were found and surgically treated by removal of 
the gallbladder in 1979, many years after service.  The 
medical evidence shows that a gallbladder disorder began 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against 
this claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for heart disease and hypertension is 
granted.

Service connection for benign prostatic hypertrophy, 
tinnitus, residuals of hypothermia, a gallbladder disorder, 
and laryngeal nerve damage is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

